DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-14,16-20 have been presented for examination based on the amendment filed on 11/19/2021.
Claims 5 and 15 are cancelled. 
Claims 1 and 11 are rejected under 35 U.S.C. 112(b).
Claims 1-4, 6-14,16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 1-4, 6-14,16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph/Enablement.
Claims 1-3, 7, 9-10, 11, 12-13, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 2003/0132878 by Devereux et al, in view of NPL “State Estimation Using a Reduced-Order Kalman Filter” by B. Farrell et al (2001 American Meteorological Society).
Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Devereux, in view of Farrell, further in view of NPL “Thermospheric Density: An Overview of Temporal and Spatial” by Liying Qian et al.
This action is made Final. 

----- This page is left blank after this line -----


Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.6-7:
The Examiner has failed to meet the initial burden of providing sufficient evidence or reasoning [1] to overcome the presumption that Applicant’s specification provides adequate written description to show Applicant’s possession of “generate a quasi-physical dynamic Reduced Order Model (ROM) from the simulation, wherein the quasi-physical dynamic ROM is a model used to estimate a future state of the atmosphere,” as recited in claim 1. Nor can the Examiner meet this burden, as Applicant’s specification fully describes this aspect.  [1] For example, Applicant’s specification makes it clear that “[t]he quasi-phsyical dynamic ROM may use a dynamic mode decomposition with control (DMDc) extended for Hermitian space (HS)... to extend the ROM to the upper atmosphere, e.g., ionosphere-thermosphere.”* As set forth in the Applicant’s specification, inter alia, at paragraphs [0035 ]-[0045], “[t]he HS-DMDc is an extension of Dynamic Mode Decomposition (DMD) to dynamical systems with exogenous outputs” and “is derived from the equation-free DMDc algorithm.”® For example, “HS-DMDc uses the same time-shifted snapshot matrices as defined for DMD; [2]  . . . however, the system now includes external control defined as Y = [ui 2... , Um-1].”’ More specifically, Applicant’s specification states “HS-DMDc uses snapshot matrices . . . that are a collection of the time- resolved output from a physical system... to estimate the dynamic and input matrices.”® As one example, the inputs to the HS-DMDc matrices may be “derived using, for example, a TIE- GCM simulation output, such as 12 years of TIE-GCM simulations spanning a full solar cycle.” [3] In short, there is more than sufficient written description of “quasi-physical dynamic Reduced Order Model (ROM),” as recited in claims 1 and 8 to demonstrate to the person of ordinary skill in the art that Applicant was in possession of this feature of claims 1 and 8. [4]

(Response 1) MPEP 2163.04 states:
In rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion (see MPEP § 2163 for examination guidelines pertaining to the written description requirement). These findings should:
(A) Identify the claim limitation(s) at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.

As per [1], in MPEP 2163.04 there is no requirement for evidence to establish a prima facie case for lack of written description. A detailed reasoning was provided in the rejection detailing that the disclosure does not provide adequate written description of a claimed genus (modifying the atmospheric simulation like TIE-GCM with modified DMDc, i.e. HS-DMDc) because it requires more than a generic statement of an invention’s boundaries (Like providing resolution of TIE-GCM data to be used with DMDc) to show scope of genus (specifically how the data from TIE-GCM is integrated with generic algorithm such as HS-DMDc). 
only shows the intended goal, not describing how the HS is extended). E,g. specification [0035] states:
[0035]…The HS-DMDc can be used to construct a ROM of the high-dimensional system for future state prediction under the influence of dynamics and external control. Unlike DMD, the snapshots (e.g., a collection of model/simulation output or experimental data acquired over time) include the state and input(s). The method characterizes the relationship between the future state, x.sub.k+1, the current state, x.sub.k, and the current input, u.sub.k, with a locally linearized model

x.sub.k+1=Ax.sub.k+Bu.sub.k,

where x.di-elect cons..sup.n, u.di-elect cons..sup.p, A.di-elect cons..sup.n.times.n, and B.di-elect cons..di-elect cons..sup.n.times.q. The dynamic matrix A describes the unforced dynamics of the system and the input matrix B characterizes the effect of input u.sub.k on the state x.sub.k+1….

There is no disclosure how the DMDc is modified to compose HS-DMDc. Further the explanation does not provide any more detail what additional external control defined as Y = [ui 2... , Um-1] has to do with DMDc/HS-DMDc of data derived from TIE-GCM simulation data. Also there is no disclosure how the TIE-GCM simulation data is integrated into HS-DMDc model. These are critical/essential steps in describing how the invention works as it is not the conventional used DMDc.
As per [4], Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically providing any evidence that person of ordinary skill in the art would know how to make HS-DMDc and then incorporate TIE-GCM simulation data in it. On a side note applicant cannot argue this is well known and then argue opposite in the art rejection, without evidence of either. MPEP does not provide the requisite standard for “more than sufficient written description”. 
(Argument 2) Applicant has argued in Remarks Pg.7-8:
The Examiner has failed to meet the required burden of establishing that a reasonable basis to question enablement for a person of ordinary skill in the art to practice the “quasi- physical dynamic Reduced Order Model (ROM)” aspect recited in claims 1, 5, and 8. Nor can the Examiner meet this burden, as this aspect of the invention is clearly described in Applicant’s specification with sufficient detail and clarity to enable one of ordinary skill in the art to practice the invention claimed in claims 1, 5, and 8 without undue experimentation. For example, the Office Action incorrectly alleged that “there is no disclosure how the Proctor DMDc is applied to atmospheric model TIE-GCM with modified hermatian [sic] space Dynamic Mode Decomposition with control (DMDc) algorithm (HS-DMDc). A person of skill in the art would understand from the Applicant’s specification and claims, that “[t]he HS-DMDc is an extension of Dynamic Mode Decomposition (DMD) to dynamical systems with exogenous outputs”! and describes, for example, “HS-DMDc uses the same time-shifted snapshot matrices as defined for DMD, .. . however, the system now includes external control defined as Y = [ui, uw... , Um- i.” As described above, Applicant’s specification provides examples in which inputs to the HS-DMDc matrices may be “derived using, for example, a TIE-GCM simulation output, such as 12 years of TIE-GCM simulations spanning a full solar cycle.”!® Based on this disclosure person of ordinary skill in the art could easily practice the invention as claimed in claims 1 and 8 without undue experimentation.

(Response 2) Contrary to allegation of failing to meet the burden, examiner has performed full In re Wands analysis and application has not rebutted any point, other than alleging that no undue experimentation is needed. Examiner has not only provided reasoning at every step of analysis, but also counter examples/evidence that one would not be easily practice this invention. Simply stating that based on this disclosure person of ordinary skill in the art could easily practice the invention, makes applicant’s response at best to be non-responsive, sans any evidence. Therefore based on further review of arguments/mappings/cited sections (specification ¶[0038]-[0039]), the claim limitation remain rejected under lack of enablement.

(Argument 3) Applicant has argued in Remarks Pg.9-10:
Rejection Under 35 U.S.C. § 112(b)…
Claim 1 recites “generate a quasi-physical dynamic Reduced Order Model (ROM) from the simulation, wherein the quasi-physical dynamic ROM is a model used to estimate a future state of the atmosphere.” The simulation, as described in the “obtain” step is a simulation of a state of an atmosphere of a celestial body. The “generate” step describes the generation of a quasi-physical dynamic ROM using the obtained simulation of the state of the atmosphere of the celestial body.
Claim 1 further recites “calibrate the quasi-physical dynamic ROM by applying a Kalman filter to the one or more measurements and the quasi-physical dynamic ROM.” In the “calibrate” step, “the one or more measurements” refers to the “one or more measurements of an orbit of the satellite device” in the “receive” step. As such, claim 1 clearly describes the use of the quasi-physical dynamic ROM and the one or more measurements of the orbit of the satellite device in the “calibrate” step.

(Response 3) The rejection is not made because “the one or more measurements” are calibrated using the Kalman filter, but because the calibration (using Kalman filter) never incorporates or uses the one or more measurements in the quasi-physical dynamic ROM. The calibrate step as read states “calibrate the quasi-physical dynamic ROM by applying a Kalman filter to the one or more measurements and the quasi-physical dynamic ROM”. Kalman Filtering (or any filtering), filters the data based on some criteria. The filtered data by itself does not calibrate another entity (e.g.  the quasi-physical dynamic ROM), unless it is applied to the entity and explanation made how the data is used to calibrate the entity.  That is the missing step here and basis for the rejection.
(Argument 4) Applicant has argued in Remarks Pg.10-11:
Claim Rejection Under 35 U.S.C. § 103(a)
…
That is, the position and velocity of the TIMED satellite center of mass described in Devereux is not a “state of an atmosphere.” Moreover, the position and velocity of the TIMED satellite does not describe or suggest “a celestial body” that a satellite device is orbiting. As such, Devereux does not describe or suggest “obtain a simulation of a state of an atmosphere of a celestial body, wherein a satellite device is orbiting the celestial body,” as recited in claim 1.


(Response 4) The rejection below states:
obtain a simulation of a state of an atmosphere of a celestial body, wherein a satellite device is orbiting the celestial body  (Devereux: [0187] “…The state propagation in the EKF contains a Jacchia upper atmospheric density model and a gravity model using degree and order 15 spherical harmonics from the EGM96 database….” [0188] “…The drag error state normally represents the error in the drag model, which is dominated by the unpredictability of the upper atmospheric density….”) ;


Applicant has selectively used citation from Devereux: [0187], ignoring the mapped citation and exact text. 
[0187] The GNS uses a Fault Detection and Exclusion (FOB) RAIM technique. The software excludes measurements from the GSE whose residuals exceed a defined threshold via the Kalman filter. The GNS uses a current-state EKF to obtain the current best estimate of the position and velocity of the TIMED satellite center of mass. The EKF is essentially a simulation corrected by periodic measurement updates. The updates normally occur every 180 seconds and process GNS range and phase measurements for up to 12 satellites in track. The state propagation in the EKF contains a Jacchia upper atmospheric density model and a gravity model using degree and order 15 spherical harmonics from the EGM96 database.

The Jacchia upper atmosphere density model and a gravity model are mapped as simulation of a state of an atmosphere of a celestial body, where the celestial body is whose atmosphere density model and a gravity model are simulated. The satellite is not mapped to the celestial body. The argument would not make sense because satellite in this context does not have atmospheric density model and a gravity models.
(Argument 5) Applicant has argued in Remarks Pg.11-12:
The cited paragraph of Farrell makes no reference of generating any model from a simulation of a state of an atmosphere of a celestial body. The application of the Hankel operator to the Echkart-Schmidt-Mirsky (ESM) theorem, as described in the cited paragraph of Farrell, is neither generated from “a simulation of a state of an atmosphere of a celestial body,” nor is any model described in Farrell “used to estimate a future state of the atmosphere,” as recited in claim 1.

(Response 5) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further contrary to allegation Farrell explicitly teaches atmospheric model.
Farrell teaches generate a quasi-physical dynamic Reduced Order Model (ROM) from the simulation (Farrell: Abstract; Pg. 3667 Col.2 ¶2-3 “…Balanced truncation was applied to the set of ordinary differential equations approximating the partial differential equations governing perturbation growth in time-independent atmospheric flows by FI01. ¶ In this work a reduced-order Kalman filter based on balanced truncation is applied to a time-dependent Lyapunov unstable quasi geostrophic model of a forecast tangent linear error system…”; Section 2 & 4 showing model reduction and application of Kalman filtering to reduced order model) , wherein the quasi-physical dynamic ROM is a model used to estimate a future state of the atmosphere (Farrell: Abstract; Pg.3669 Col.2 ¶1 “…A successful order reduction must accurately approximate the dynamics of the system, which can be expressed as the mapping of all past (square integrable) forcings to all future responses of the system….”).

Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As shown above, applicant has merely alleged that there is no model, however, as seen in Farrell, there is atmospheric model and Kalman filter based on balanced truncation is applied to a time-dependent Lyapunov unstable quasi geostrophic model. No evidence or argument is presented to show the contrary why the limitation is not taught by Farrell. For at least these reasons applicant arguments are not persuasive.
----- This page is left blank after this line -----
	

Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-14,16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 1 and 8 claims respectively
Claim 1: 
“…generate a quasi-physical dynamic Reduced Order Model (ROM) from the simulation, wherein the quasi-physical dynamic ROM is a model used to estimate a future state of the atmosphere;…”
Claim 8:
“…wherein the quasi-physical dynamic ROM is constructed from a Dynamic Mode Decomposition with control (DMDc) algorithm that is extended for Hermitian Space….”

While specification ¶ [0034]-[0045] & [0075] shows what DMDc is, and mentions use with atmospheric simulation (TIE-GCM)(See [0036]), it does not provide adequate written description of a claimed genus (modifying the atmospheric simulation like 1 (See specification ¶[0043] in view incorporated and referenced prior art by Proctor) and not specific to ROM of an atmosphere as claimed. Claim 8 discloses wherein the quasi-physical dynamic ROM is constructed from a Dynamic Mode Decomposition with control (DMDc) algorithm that is extended for Hermitian Space – however the specification does not disclose how the hermatian is used with DMDc. A good indication is that Proctor does not appear to perform DMDc on Hermatial space. Similar rationale is applied to claim 11 and 20. Respective dependent claims, in view of the specification do not add to the clarifying/providing the critical elements missing in the disclosure and are rejected for inheriting the same deficiencies.
For at least the above reasons the specification is deficient in written description. 
Claim Rejections - 35 USC § 112(a) Enablement Requirement
Claims 1-4, 6-14,16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is noted from MPEP that while applying In re Wands test that While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP  §  2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)    The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08). Specifically, in this case the claim claims a genus  of “generate a quasi-physical dynamic Reduced Order Model (ROM) from the simulation” details of how it should be achieved is not disclosed in the specification. The specification is missing critical pieces to enable how the quasi-physical dynamic Reduced Order Model (ROM) is created. Specifically as understood this would require 2 critical steps (1) Modify the known prior art Proctor which teaches  Dynamic Mode Decomposition with control (DMDc) algorithm to something that is extended for hermatian space, to create algorithm specific for it (named HS-DMDc). (2) Integrating the TIE-GCM model to this HS-DMDc. The specification ¶ [0034]-[0045] & [0075] incorporates prior art by Proctor2 et al as using the  Dynamic Mode Decomposition with control (DMDc) algorithm --- but there is no disclosure how the Proctor DMDc is applied to atmospheric model TIE-GCM with modified hermatian space Dynamic Mode Decomposition with control (DMDc) algorithm (HS-DMDc). 
(B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the 3,Mallick4), besides the current prior art applied. None specifically teach how this is achieved.
Further, “The state of the prior art is also related to the need for working examples in the specification.” (MPEP 2164.05(a)) which is not present in this case.
(D)     The level of one of ordinary skill - MPEP 2164.05(b) states “The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. Here applicant’s disclosure explicitly cites Proctor as incorporating it, however the critical steps mentioned in (A) are not ordinary knowledge and are not taught in Proctor, Yang and Mallick.
(E)     The level of predictability in the art - The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971) (MPEP 2164.03). As seen From the lack of disclosure, no art that teaches DMDc in hermatian space, integrating  TIE-GCM with HS-DMDc (let alone DMDc) are the elements makes the predictability of teaching the claimed invention low and one would not be able to make and use/anticipate the claimed invention as presented to create quasi-physical dynamic Reduced Order Model (ROM) of the atmosphere.
(G)     The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a king example. The Figures 3,5, & 10 show graphs involving ROM, but do not show how the ROM is created in hermatial space using DMDc (See Specification ¶ [0034]-[0045] & [0075] also)
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure - MPEP 2164.06(a) related to ELECTRICAL AND MECHANICAL DEVICES OR PROCESSES - gives guidance that drawings by block diagrams with functional labels, was held to be nonenabling in In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976).-Applying the rationale to this case, one can only guess how the algorithm to create ROM in hermatial space using DMDc is implemented with TIE-GCM atmosphere model.
Similar rationale is applied to claim 11 and 20. Dependent claims, in view of the specification do not add to the clarifying/providing the critical elements missing in the disclosure. Respective dependent claims do not cure this deficiency and are rejected for inheriting the same. In re Wands test performed above also apply to them in this case mutatis mundus. 

----- This page is left blank after this line -----







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 &  11 are rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 & 11 discloses device/steps to “obtain”, “generate” and “calibrate” a reduced order model (ROM) and also receive measurements from the satellite device which are further filtered, but there is no connection/relationship made between the ROM and measurements from the satellite device, wherein ROM is used in last step to predict satellite orbit. It’s unclear what is the use of measurements from satellite and if it affects the ROM.  The claim appears to be missing critical steps that tie the ROM with satellite data.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 7, 9-10, 12-13, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 2003/0132878 by Devereux et al, in view of NPL “State Estimation Using a Reduced-Order Kalman Filter” by B. Farrell et al (2001 American Meteorological Society).
Regarding Claim 1(system claim), 11 (method claim) and 20 (article claim)
Devereux teaches a computing device/method/a computer-readable data storage medium having instructions stored thereon that cause a computing system to  (Devereux : [0054]) comprising: one or more processors  (Devereux: [0054] “…The navigation processor, 92, implements numerous functions including the command, control, and telemetry processing, and the navigation and orbit determination algorithms including a 45-state extended Kalman filter, orbit propagator, event detector and predictor, and an orbit element set generator….”) , wherein the one or more processors are configured to: obtain a simulation of a state of an atmosphere of a celestial body, wherein a satellite device is orbiting the celestial body  (Devereux: [0187] “…The state propagation in the EKF contains a Jacchia upper atmospheric density model and a gravity model using degree and order 15 spherical harmonics from the EGM96 database….” [0188] “…The drag error state normally represents the error in the drag model, which is dominated by the unpredictability of the upper atmospheric density….”) ;  (Devereux: [0187] “…The EKF is essentially a simulation corrected by periodic measurement updates. …” [0197] “…The [Kalman] filter processes both pseudo-range and carrier phase measurements.” For complete state space of EFK see Table 9 in [0188]) ; calibrate the  (Devereux : [0198][0197][0189]) to the one or more measurements  (Devereux: [0197]) and  (Devereux: [0189] “…The prediction capability of the EKF is primarily determined by how rapidly the atmospheric density fluctuates in reaction to solar activity…” ) ; and compute, based on the calibrated  (Devereux: [0019] A still further objective of the invention is to provide an extended Kalman filter combined with an application specific integrated circuit for propagating state vectors to allow estimating future orbital platform position from a GPS constellation…”; Table 1 See “Orbit determination” which predicts forward 60 hours, every 12 hours.).
Devereux does not explicitly generate a quasi-physical dynamic Reduced Order Model (ROM) from the simulation, wherein the quasi-physical dynamic ROM is a model used to estimate a future state of the atmosphere.
Farrell teaches generate a quasi-physical dynamic Reduced Order Model (ROM) from the simulation (Farrell: Abstract; Pg. 3667 Col.2 ¶2-3 “…Balanced truncation was applied to the set of ordinary differential equations approximating the partial differential equations governing perturbation growth in time-independent atmospheric flows by FI01. ¶ In this work a reduced-order Kalman filter based on balanced truncation is applied to a time-dependent Lyapunov unstable quasigeostrophic model of a forecast tangent linear error system…”; Section 2 & 4 , wherein the quasi-physical dynamic ROM is a model used to estimate a future state of the atmosphere (Farrell: Abstract; Pg.3669 Col.2 ¶1 “…A successful order reduction must accurately approximate the dynamics of the system, which can be expressed as the mapping of all past (square integrable) forcings to all future responses of the system….”).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Farrell (circa 2001) to Devereux (2003). The motivation to combine would have been that Ferrell teaches advantageously minimizing forecasting error (for an atmospheric system) by using reduced order Kalman Filtering (Farrell: Abstract; Section 4) applied to reduced order model (Farrel: Section 2) complementing and detailing the error modeling teaching of  Devereux (Devereux:[0188]: showing “The EKF uses a state space containing 45 states …drag error state normally represents the error in the drag model, which is dominated by the unpredictability of the upper atmospheric density.”).
Regarding Claims 2 & 12
Devereux teaches wherein the device is located within the satellite device (Devereux: Fig.2 Element 90 & 91 [0054]).
Regarding Claims 3 & 13
Devereux teaches wherein the device is located within a ground- based control station that controls the satellite device (Devereux: [0007] “…The experimental system provided ground-based orbit determination for spacecraft through the use of 
Regarding Claims 7
Devereux teaches wherein, to compute the orbit prediction for the satellite device, the one or more processors are configured to compute,…, at least one of orbital drag (Devereux: [0196][0188][0199]).
Regarding Claims 9 & 18
Devereux teaches wherein the one or more processors is further configured to: convert dynamic and input matrices  (Devereux : [0219][0221][0304][0207], [0210] as sat and dyn transition matrices) …to a continuous time space to apply the Kalman filter  (Devereux: [0089]”… The process is modeled as a continuous time adjustment to frequency error which converts an uncontrolled time function to a controlled time function of true time for use by the Kalman filter.”[ 0286]) .
Regarding Claims 10 & 19
Devereux wherein, to receive one or more measurements of the orbit of the satellite device, the one or more processors are configured to receive one or more orbital elements defined by at least one of mean distance, inclination, eccentricity, longitude of the ascending node, argument of Perihelion, mean anomaly, and true anomaly .
Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Devereux, in view of Farrell, further in view of NPL “Thermospheric Density: An Overview of Temporal and Spatial” by Liying Qian et al.
Regarding Claim 4 & 14
Teachings of Devereux and Farrell are shown in the parent claim 1. Devereux teaches use of drag/density from the atmospheric models (Devereux: [0187]-[0189][0199]), but does not disclose any specific atmospheric model/simulation.
Qian teaches wherein, to obtain the simulation of the state of an atmosphere of the celestial body, the one or more processors are configured to obtain the simulation from a Thermosphere-Ionosphere-Electrodynamics General Circulation Model (TIE-GCM)  (Qian: Abstract; Section 3.4 “Solar-rotational  variation of thermospheric density is caused by the appearance and disappearance of the Sun’s active regions as the Sun rotates in an average 27-day period. …Figure 5a and 5b shows global-mean neutral density at 400 km, derived from satellite drag (Emmert 2009) and simulated by the TIE-GCM for 2003 (high solar activity) and 2008 (solar minimum), respectively. Figure 5c and 5d show the corresponding F10.7 and Ap indices for these two years…”).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Qian to Devereux to use the latest atmospheric model/simulation which is affected by atmospheric drag. The motivation to combine would have been that Qian models density variation as “Atmospheric drag on satellites varies strongly as a function of  mass) density which is used as one of the parameters in Devereux to determine orbit (Devereux: 0187]-[0189][0199], Table 1) leads to better position estimation (Devereux: Table 1, [0310]). 
Regarding Claims 6 & 16
Devereux & Qian both teaches wherein the state of the atmosphere comprises the state of thermospheric mass density of the celestial object (Devereux: [0310] as mass density from the atmospheric model used in teaching, Qian: Abstract; Section 3.4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, February 25, 2022



	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See NPL “DYNAMIC MODE DECOMPOSITION WITH CONTROL” by Proctor el al (2016) Equations 3.18-3.19
        2 See NPL “DYNAMIC MODE DECOMPOSITION WITH CONTROL” by Proctor el al (2016)
        3 “GPS-Based Onboard Real-Time Orbit Determination for LEO Satellites Using Consider Kalman Filter” by Yang et al (See Table 1, & Section II) using a ROM (as dynamic/reduced-dynamic orbit determination DOD/RDOD).
        4 “An Introduction to Force and Measurement Modeling for Space Object Tracking” by Mallick et al, See (Section III Dynamic Model) modeling drag in atmosphere for orbit determination (Section V).